Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00850-CV
____________
 
JULIA DAWN EPPS, Appellant
 
V.
 
GILBERT A. VILLARREAL, Appellee
 

 
On
Appeal from the 309th District Court
Harris
County, Texas
Trial
Court Cause No. 00-64238
 
 

M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 17, 2002.  Appellant filed a premature notice of appeal
on April 25, 2002.  The clerk=s record and reporter=s record have not been filed.  To date, the filing fee of $125.00 has not
been paid.  No proper affidavit of
indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
September 26, 2002, the Court issued an order stating that unless appellant
paid the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of September 26, 2002.
In addition, on October 2, 2002, appellee filed a motion to
dismiss the appeal for want of prosecution, complaining that appellant has
taken no action to prosecute her appeal. 
See Tex. R. App. P.
42.3(b).  Appellant filed no
response.  Appellee=s motion is granted.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P.
47.3(b).